DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 of US Application No. 16/286,792, filed on 02/27/2019, are currently pending and have been examined.
	
	
	Information Disclosure Statement
	The information Disclosure Statements filed on 02/27/2019 and 08/18/2020 have been considered. An initialed copy of form 1449 for each is enclosed herewith.
	
Claim Objections
	Claims 8 and 11 are objected to because of the following informalities:

	Claim 8 recites in limitation 4: “…providing, by the processor for…” Examiner suggests changing the limitation to read --providing, by the processor, for-- 

	Claim 11 recites in limitation 2: “…identifying, by the processor upon…” Examiner suggests changing the limitation to read --identifying, by the processor, upon--

Appropriate correction is required.

	
	
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 1 recites in part: 

“…automatically create a diversion flight plan; 

automatically send a clearance request to air traffic control (ATC) for a first type of conditions causing a need for diversion and send a clearance request to ATC, responsive to flight crew action, for a second type of conditions causing a need for diversion; and 



	These limitations are written in a way that requires a clearance request for a first type of condition and a clearance request for a second type condition to be sent during the same diversion event. Further, according to the second limitation above, the activation of a flight plan occurs automatically and also only at the command of the flight crew at the same time. This contradiction causes confusion as to which flight plan is being followed in response to the diversion condition. From the specification it appears that a first type of condition may cause the need for diversion OR a second type of condition may cause the need for diversion. Then in response to a first condition the flight plan is automatically initiated OR in response to a crew action the flight plan is initiated. 

	For the purposes of this action, the claims will be interpreted in line with the Examiner’s understanding of the specification outlined above. Appropriate clarification is required.

Claim Rejections - 35 USC § 101


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
	The present application discloses an invention for an automatic diversion management system and a method for automatic diversion management. Therefore, the claimed invention is directed towards a statutory category, i.e., a process, machine, manufacture, and composition of matter.

Step 2A Prong 1
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social 

In the instant application, independent claim 1 recites:

“…automatically initiate diversion planning to a suitable diversion airport responsive to detecting conditions that can cause a need for diversion…”

“…automatically create a diversion flight plan…” 

Independent claim 8 recites:

“…identifying… potential diversion airports from both approved alternate airports and airports nearby the aircraft surrounding the original flight plan…”

“…providing…for a selected diversion airport from the potential diversion airports, an automatic re-routing selection option and a control descent and stable landing (CD&SL) point determination option…”

“….providing… an option for ground flight control inputs from air traffic control (ATC) or a ground assistant to initiate re-routing…”

Independent claim 16 recites substantially similar limitations.

Further, Claim 1 recites the limitation:

“…automatically activate the diversion flight plan after receipt of ATC clearance for the first type of conditions causing a need for diversion and activate the diversion flight plan, responsive to flight crew action, for the second type of conditions causing a need for diversion.” 

The activating of the diversion flight plan does not necessitate the controlling of the aircraft in response to the activation. For example, the activation could be accepting the proposed flight plan, selecting the flight plan, or loading the flight plan into a memory, or some similar function that does not require the aircraft to be controlled based on the flight plan. Therefore, the activating could be interpreted as being able to be performed in the human mind, i.e., an abstract idea.



“…and generating…a DEST-APPR-STAR (destination, approach, standard terminal arrival route) trajectory for re-routing to the selected diversion airport.”

Similarly to the limitation in claim 1, generating a trajectory does not necessitate controlling the aircraft in response to the generation. Therefore, the generating could be interpreted as being able to be performed in the human mind, i.e., an abstract idea. 

 Thus, these claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore these limitations are abstract ideas and claims 1, 8, and 16 are directed to a judicial exception. 

Step 2A Prong 2
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and

the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Examples in which the judicial exception has not been integrated into a practical application include:

the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claims 1, 8, and 16 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claims 1 and 8 recite “a processor” at a high level.  The specification identifies the processor generically as a general processor, i.e., any custom-made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), an auxiliary processor among several processors associated with the controller, a semiconductor-based microprocessor (in the form of a microchip or chip set), any combination thereof, or generally any device for executing instructions. – See specification at ¶ [0032].  The processor(s) is merely a computer used as a tool to perform the abstract idea. Additionally, claim 1 and 16 recite a “diversion management system”. The specification identifies the “diversion management system” generically – See Specification at ¶ [0005]. Therefore, this limitation fails to integrate the abstract  Claim 1 further recites a “non-transient computer readable medium” These elements also merely describe a generic computer that is used as a tool to perform the abstract idea.  The diversion management system and the non-transient computer readable medium are presented at a high level of generality (i.e., as a general means of storing data and as generic computer that processes data).  The processor, memory, and system are recited so generically (no details whatsoever are provided other than that they are a memory, system, and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 

Further In the instant application, claim 1, recites the additional elements:

“…automatically detect a need for the aircraft to divert from a primary airport to a diversion airport…” However, the detecting is performed by gathering data and is considered merely an extra-solution activity and therefore does not amount to significantly more than the judicial exception. Thus does not integrate the judicial 

“…automatically send a clearance request to air traffic control (ATC) for a first type of conditions causing a need for diversion and send a clearance request to ATC, responsive to flight crew action, for a second type of conditions causing a need for diversion; and However, the sending a clearance request is receiving or transmitting data over a network and is considered merely an extra-solution activity and therefore does not amount to significantly more than the judicial exception. Thus does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 8 recites the additional element:

“…recognizing…a need for the aircraft to divert from a primary airport to a diversion airport…” However, the recognizing is performed by gathering data and is considered merely an extra-solution activity and therefore does not amount to significantly more than the judicial exception. Thus does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Therefore, claims 1, 8, and 16 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Step 2B
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.

Claims 1, 8, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable 

Based on the above analysis, claims 1, 8, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Claim 2, recites additional abstract ideas that may be performed mentally, i.e., “…monitor for conditions that can cause diversion…detect conditions that can cause a threat and a need for diversion…” Thus, this element of claim 2 does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 2 further recites “…and display detected threats to the flight crew.” Displaying data is considered merely an extra-solution activity and therefore does not amount to significantly more than the judicial exception. Thus, claim 2 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

	Claim 3, recites additional abstract ideas that may be performed mentally, i.e., “identify potential diversion airports from both approved alternate airports and airports nearby the aircraft surrounding the original flight plan… identify selection criterion for selecting a diversion airport from the approved alternate airports and airports nearby the aircraft…and automatically select the most suitable diversion airport using the selection criterion.” In the instant application claim 3 recites “the system”. However, as in claim 1, the system is disclosed at a high level of generality. Therefore, “the system” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 3 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claims 4 and 10 recite: “wherein the selection criterion comprises a plurality of the cause of diversion, distance threshold that must not be exceeded for a potential diversion airport, available runway type at potential diversion airport, runway length at potential diversion airport, navigation aids at potential diversion airport, approach type at potential diversion airport, arrival procedure definition at potential diversion airport, route conflict or free route to potential diversion airport, and estimation of landing weight versus jettison gross weight at potential diversion airport.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 5, recites additional abstract ideas that may be performed mentally, i.e., “…determine, based on weather and airport conditions, a DEST-APPR-STAR (destination, approach, standard terminal arrival route) for the selected diversion airport…identify a control descent and stable landing (CD&SL) point to the selected diversion airport…generate a re-routing path from the aircraft current location to the identified CD&SL point…identify a diversion point from the current flight path to the CD&SL point…connect the CD&SL point, re-routing path, and diversion point to the active flight plan…and automatically store the diversion flight plan as a secondary flight plan ready for flight crew usage.” In the instant application claim 5 recites “the system”. However, as in claim 1, the system is disclosed at a high level of generality. Therefore, “the system” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 5 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 6 recites: “…the safety of flight condition is caused by one or more of: pilot incapacitation in reduced crew or single pilot operations, fire and/or smoke, major mechanical failure, natural disaster, or security; the operational condition is caused by one or more of: fuel over burn or fuel leak, extended operations (ETOPS), weather at destination, ATC system constraint including holding, or runway obstruction; and the service related condition is caused by one or more of medical need or an unruly passenger.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

…the safety of flight condition is caused by one or more of: pilot incapacitation in reduced crew or single pilot operations, fire and/or smoke, major mechanical failure, natural disaster, or security; the operational condition is caused by one or more of: fuel over burn or fuel leak, extended operations (ETOPS), weather at destination, ATC system constraint including holding, or runway obstruction; and the service related condition is caused by one or more of medical need or an unruly passenger.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claims 9 and 17 recite additional abstract ideas that may be performed mentally, i.e., “… identifying… selection criterion for selecting a potential diversion airport from the approved alternate airports and airports nearby the aircraft…determining…based on the selection criterion, weather and airport conditions, a DEST-APPR-STAR for potential diversion airports…and storing…the DEST-APPR-STAR for potential diversion airports for use by ground flight control in selecting a diversion airport.” In the instant application claim 9 recites a “processor”. However, as in claim 8, the processor is disclosed at a high level of generality. Therefore, “processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claims 9 and 17 do not recite elements that integrate the judicial exception into a 

	Claims 11 and 18 recite additional abstract ideas that may be performed mentally, i.e., “… identifying…upon selection of a CD&SL point determination option and automatic re-routing selection option, a CD&SL point to the selected diversion airport…and identifying aircraft to CD&SL connecting strategies.” In the instant application claim 11 recites a “processor”. However, as in claim 8, the processor is disclosed at a high level of generality. Therefore, “processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claims 11 and 18 do not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claims 12 and 19 recite additional abstract ideas that may be performed mentally, i.e., “…generating a re-routing path from the aircraft current location to the identified CD&SL point; identifying a diversion point from the current flight path to the CD&SL point…” Thus, this element of claims 12 and 19 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claims 12 and 19 further recite: “…broadcasting the re-routing path.” Broadcasting data is as considered merely an extra-solution activity and therefore does not amount to significantly more than the judicial exception. Thus, claims 12 and 19 do 

	Claims 13 and 20 recite additional abstract ideas that may be performed mentally, i.e., “…generating, responsive to ground control inputs, an ATC clearance request for a non-active flight plan that includes the aircraft to CD&SL connecting strategies to the selected diversion airport activating, responsive to ground control inputs, a non-active flight plan for re-routing the aircraft to a selected diversion airport, the non-active flight comprising the non-active flight plan in the ATC clearance request or a non-active flight plan uploaded by the ATC…enabling performance of the activated non-active flight plan to re-route the aircraft.” Claims 13 and 20 recite no additional elements. Thus, claims 13 and 20 do not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 14 recites: “wherein the need for diversion comprises one or more of a safety of flight condition, an operational condition, or a service related condition.” Which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3, 4, 6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coulmeau (US 2011/0196564 A1, “Coulmeau”).

	Regarding claim 1, Coulmeau discloses an autonomous flight method and teaches:

An automatic diversion management system on-board an aircraft, (the system of the invention is an automatic diversion management system and is onboard the aircraft - See at least Fig. 1 and ¶ [0037]) the diversion management system comprising one or more processors (the system contains Flight Management Computer, i.e., comprises a processor - See at least ¶ [0037] ) configured by programming instructions on non-transient computer readable media, the diversion management system configured to: (the system contains a Flight Management Computer, computers are generally accepted as having stored programming instructions for their operation - See at least ¶ [0037])

automatically detect a need for the aircraft to divert from a primary airport to a diversion airport; (the EASS equipment may trigger automaton 10, i.e., may change flight plans to an alternate airport, based on the detection of a situation on board, with strong suspicion that the crew is unable to continue to fly - See at least ¶ [0041]-[0044] and [0058])

automatically initiate diversion planning to a suitable diversion airport responsive to detecting conditions that can cause a need for diversion; (when automaton 10 is activated by triggering system 40, i.e., in response to detecting a condition, it formulates modifications of a flight plan for an automatic return to the ground, i.e., initiates a diversion plan - See at least ¶ [0050] this formulation begins with determining the rerouting airport, i.e., a diversion airport - See at least ¶ [0058])

automatically create a diversion flight plan; (the diversion plan is automatically formulated by automaton 10 in response to being triggered by triggering system 40 - See at least ¶ [0058])

automatically send a clearance request to air traffic control (ATC) for a first type of conditions causing a need for diversion (automaton 10 modifies the flight plan for an automatic return to the ground based on an EASS identified situation, i.e.,. a first condition, the terms are negotiated with an air traffic control authority, i.e., it requests clearance from air traffic control - See at least ¶ [0044]-[0045] and [0050]-[0051]) and send a clearance request to ATC, responsive to flight crew action, for a second type of conditions causing a need for diversion; and (automaton 10 modifies the flight plan for an automatic return to the ground in response to a button push, i.e., a flight crew action, based on a situation prompting the crew action, i.e., a second condition, the terms are negotiated with an air traffic control authority, i.e., it requests clearance from air traffic control - See at least ¶ [0044]-[0045] [0050]-[0051)

automatically activate the diversion flight plan after receipt of ATC clearance for the first type of conditions causing a need for diversion (if the negotiation reaches an agreement, i.e., ATC clears the aircraft, the negotiated modifications of the flight plan, that are approved by the ATC air traffic control authority, are implemented in an automatic manner up to landing - See at least ¶ [0051]) and activate the diversion flight plan, responsive to flight crew action, for the second type of conditions causing a need for diversion. (in response to the button push automaton will request negotiation with the ATC, if the negotiation reaches an agreement, i.e., ATC clears the aircraft, the negotiated modifications of the flight plan, that are approved by the 

	Regarding claim 3, Coulmeau further teaches:

wherein, to perform diversion planning, the system is configured to: identify potential diversion airports (database 30 contains a catalogue of airports and approach procedures - See at least ¶ [0038]-[0040] When it is induced to determine the rerouting airport by itself, the automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]) from both approved alternate airports (automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]; the criteria including: an indication indicating whether or not an emergency landing is appropriate, i.e., an approved alternate airport - See at least ¶ [0066]) and airports nearby the aircraft surrounding the original flight plan; (the automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]; the criteria including: flight condition criteria, notably maneuverability of the aircraft, remaining capacity, flight time, i.e., nearby airports - See at least ¶ [0029] and [0062])

identify selection criterion for selecting a diversion airport from the approved alternate airports and airports nearby the aircraft; and (the return to ground automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059])

automatically select the most suitable diversion airport using the selection criterion. (automaton 10 is activated in its mode of operation for formulating the modifications of the flight plan without negotiation, either directly by the triggering system 40 or indirectly subsequent to a failure to make contact or a loss of contact with a guardian, it determines the modifications of the flight plan if it has not already done so subsequent to an aborted negotiation with an air traffic control authority, and implements them in an automatic manner, up to landing - See at least ¶ [0056]; the first operation when determining the flight plan is selecting a rerouting airport - See at least ¶ [0058])

	Regarding claims 4 and 10, Coulmeau further teaches:

wherein the selection criterion comprises a plurality of the cause of diversion, distance threshold that must not be exceeded for a potential diversion airport, available runway type at potential diversion airport, runway length at potential diversion airport, navigation aids at potential diversion airport, approach type at potential diversion airport, arrival procedure definition at potential diversion airport, route conflict or free route to potential diversion airport, and estimation of landing weight versus jettison gross weight at potential diversion airport. (automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]; the criteria including at least: the capabilities of the aircraft relating, notably, to the length of runway that it requires and to the types of radio electric approach and guidance procedures for precision landing, i.e., navigation aids - See at least ¶ [0060])
	
	Regarding claim 6, Coulmeau further teaches:

wherein the first type of conditions causing a need for diversion comprises a safety of flight condition (an automatic item of equipment for monitoring the situation onboard termed EASS discerning, in an automatic manner, without the assistance of the crew, as a function of a certain number of criteria, various types of unusual situations onboard where it can be strongly presumed that the crew is unable to conduct the aircraft safely and soundly - See at least ¶ [0041]) and the second type of conditions causing a need for diversion comprises an operational condition or a service related condition. (the trigger of the return to ground automaton 10 may be due to equipment failure - See at least ¶ [0042])

	Regarding claim 8, Coulmeau discloses an autonomous flight method and teaches:

A processor-implemented method in an aircraft for automatic diversion management, the method comprising: (the EASS equipment may trigger automaton 10, i.e., a processor, which may change flight plans to an alternate airport, based on the detection of a situation on board - See at least ¶ [0044])

recognizing, by a processor in the aircraft, a need for the aircraft to divert from a primary airport to a diversion airport; (the EASS equipment may trigger automaton 10, i.e., may change flight plans to an alternate airport, based on the detection of a situation on board, with strong suspicion that the crew is unable to continue to fly - See at least ¶ [0041]-[0044] and [0058])

identifying, by the processor, potential diversion airports (database 30 contains a catalogue of airports and approach procedures - See at least ¶ [0038]-[0040] When it is induced to determine the re-routing airport by itself, automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059])  from both approved alternate airports (automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]; the criteria including: an indication indicating whether or not an emergency landing is appropriate, i.e., an approved alternate airport - See at least ¶ [0066]) and airports nearby the aircraft surrounding the original flight plan; (automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]; the criteria including: flight condition criteria, notably maneuverability of the aircraft, remaining capacity, flight time, i.e., nearby airports - See at least ¶ [0029] and [0062])

providing, by the processor for a selected diversion airport from the potential diversion airports, (when it is induced to determine the rerouting airport by itself, automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]) an automatic re-routing selection option (when automaton 10 is activated in its mode of operation for formulating the modifications of the flight plan without negotiation, either directly by the triggering system 40 or indirectly subsequent to a failure to make contact or a loss of contact with a guardian, it determines the modifications of the flight plan if it has not already done so subsequent to an aborted negotiation with an air traffic control authority, and implements them in an automatic manner, up to landing - See at least ¶ [0056) and a control descent and stable landing (CD&SL) point determination option; (automaton 10 formulates the modifications of the flight plan on the basis of the rerouting airport and of the waypoints, i.e., CD&SL points, and flight constraints imposed by the chosen approach procedure - See at least ¶ [0076]-[0079])

providing, by the processor, an option for ground flight control inputs from air traffic control (ATC) or a ground assistant to initiate re-routing; and (automaton 10 may be activated in a mode of operation of placing the aircraft under guardianship, i.e., an automatic re-routing selection option; the guardians may be an air traffic ground control station - See at least ¶ [0053])

generating, by the processor, a DEST-APPR-STAR (destination, approach, standard terminal arrival route) trajectory for re-routing to the selected diversion airport. (the first operation when determining the flight plan is selecting a rerouting airport, i.e., a destination, and of a published approach procedure, i.e., a standard terminal arrival route, leading to a landing runway of this airport before formulating a trajectory allowing the aircraft to join the trajectory counseled by the approach procedure selected while complying with the flight constraints thereof, i.e., generates an approach based on the procedure - See at least- [0058])

	Regarding claims 9 and 17, Coulmeau further teaches:

wherein the identifying potential diversion airports comprises: identifying, by the processor, selection criterion for selecting a potential diversion airport (database 30 contains a catalogue of airports and approach procedures - See at least ¶ [0038]-[0040] When it is induced to determine the rerouting airport by itself, automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database  from the approved alternate airports (automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]; the criteria including: an indication indicating whether or not an emergency landing is appropriate, i.e., an approved alternate airport - See at least ¶ [0066])  and airports nearby the aircraft; (automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]; the criteria including: flight condition criteria, notably maneuverability of the aircraft, remaining capacity, flight time, i.e., nearby airports - See at least ¶ [0029] and [0062])

determining, by the processor, based on the selection criterion, weather and airport conditions, (the criteria includes airport criteria involving the administrative features of the airports, notably the opening hours, the runways in service as well as the medical and policing means, i.e., airport conditions, and the environmental features of the airports, notably their distance from a town center, the surrounding population density and the weather - See at least ¶ [0061] ) a DEST-APPR-STAR for potential diversion airports; and (the first operation when determining the flight plan is selecting a rerouting airport, i.e., a destination, and of a published approach procedure, i.e., a standard terminal arrival route, leading to a landing runway of this airport before formulating a trajectory allowing the aircraft to join the trajectory counseled by 

storing, by the processor, the DEST-APPR-STAR for potential diversion airports (database 30 stores airports and their approach procedures and navigation information relating to published procedures, i.e., destination, approach, and standard terminal arrival route - See at least ¶ [0038]-[0039]) for use by ground flight control in selecting a diversion airport. (the air traffic ground control center uses airport and approach procedures to select a single or a group of potential re-routing airports - See at least ¶ [0072]-[0073])

	Regarding claims 11 and 18, Coulmeau further teaches:

wherein the providing an automatic re-routing selection option (automaton 10 determines the modifications of the flight plan if it has not already done so subsequent to an aborted negotiation with an air traffic control authority, and implements them in an automatic manner, up to landing and a CD&SL point determination option comprises: (automaton 10 formulates the modifications of the flight plan on the basis of the rerouting airport and of the waypoints, i.e., CD&SL points, and flight constraints imposed by the chosen approach procedure - See at least ¶ [0076]-[0079])

identifying, by the processor upon selection of a CD&SL point determination option and automatic re-routing selection option, a CD&SL point to the selected diversion airport; and (accordingly, automaton 10 defines, firstly, a so-called diversion waypoint, i.e., a CD&SL point to the selected diversion airport, marking the position where the aircraft will leave its current flight plan so as to reach the waypoints imposed by the chosen approach procedure - See at least ¶ [0076])

 identifying aircraft to CD&SL connecting strategies. (once verification checks are satisfied automaton 10 proposes these modifications of the flight plan to the regional air traffic ground control center responsible for the airport selected - See at least ¶ [0080]-[0081])

	Regarding claims 12 and 19, Coulmeau further teaches:

wherein the identifying aircraft to CD&SL connecting strategies comprises: (automaton 10 formulates the modifications of the flight plan on the basis of the rerouting airport selected and of the waypoints and flight constraints imposed by the chosen approach procedure - See at least ¶ [0076])

generating a re-routing path from the aircraft current location to the identified CD&SL point; (automaton 10 formulates the modifications of the flight plan on the basis of the rerouting airport selected and of the waypoints and 

identifying a diversion point from the current flight path to the CD&SL point; and (accordingly, automaton 10 defines, firstly, a so-called diversion waypoint, i.e., a CD&SL point to the selected diversion airport, marking the position where the aircraft will leave its current flight plan so as to reach the waypoints imposed by the chosen approach procedure - See at least ¶ [0076])

broadcasting the re-routing path. (once verification checks are satisfied automaton 10 proposes, i.e., broadcasts, these modifications of the flight plan to the regional air traffic ground control center responsible for the airport selected - See at least ¶ [0080]-[0081])

	Regarding claims 13 and 20, Coulmeau further teaches:

wherein the providing an option for ground flight control inputs from ATC or ground assistant to initiate re-routing comprises: (the activation of automaton 10 is done according to 3 modes of operation. One mode consists of placing the flight plan under the guardianship of a master aircraft or of an air traffic control authority taking charge of the modifications of the flight plan for the return to the ground - See at least ¶ [0044] and [0046])

generating, responsive to ground control inputs, (automaton 10 is activated in its mode of operation for formulating the negotiated modifications of the flight plan in accordance with the chart in Fig. 3. This process begins by contacting an air traffic control center, i.e., ground control. The air traffic control center may provide a list of re-routing airports, i.e., inputs, to choose from, from this list automaton 10 will select an airport and proceed with constructing a flight plan, i.e., responsive to the ground control inputs - See at least ¶ [0070]-[0073] and Fig. 3) an ATC clearance request for a non-active flight plan (the construction of the new flight plan, i.e., the non-active flight plan, includes proposing the non-active flight plan, i.e., a clearance request, to the regional air traffic ground control center responsible for the airport selected.) that includes the aircraft to CD&SL connecting strategies to the selected diversion airport; (the communications between air traffic ground controllers and aircraft by exchanges of messages in the agreed forms (standardized) for the static part of the modifications (location and altitude of the waypoints, flight constraints at the  waypoints, etc.) and/or by ADS (acronym of the expression: “Automatic Dependent Surveillance') which is an automatic system for exchanging position and movement information between aircraft deploying in close vicinity or  between an aircraft and a ground control station, for the static and dynamic parts (predictions of altitude, speed, arrival time, etc.) - See at least ¶ [0081])

activating, responsive to ground control inputs, a non-active flight plan for re-routing the aircraft to a selected diversion airport, the non-active flight comprising the non-active flight plan in the ATC clearance request or a non-active flight plan uploaded by the ATC; and (in response to a proposal for flight plan modifications received from automaton 10, the air traffic control station contacted returns its proposal for flight plan modifications, which proposal may be either identical, or different from that submitted to it by automaton 10. Automaton 10 compares the proposal for flight plan modifications which is returned to it with its initial proposal. If the two proposals are identical, it implements them. If they differ, it takes into consideration the maximum of changes requested by the air traffic control station contacted that are compatible with its airplane, air ports, flight conditions criteria and with the situation parameters originating from optional EASS equipment and commences a second round of negotiation - See at least ¶ [0083])

enabling performance of the activated non-active flight plan to re-route the aircraft. (automaton 10 compares the proposal for flight plan modifications which is returned to it with its initial proposal. If the two proposals differ enough then renegotiations are entered, if after a certain number of exchanges, for example 3 or, if no response reaches it within a certain period, automaton 10 implements the latest flight plan modifications formulated onboard - See at least ¶ [0083])
	
	Regarding claim 14, Coulmeau further teaches:

wherein the need for diversion comprises one or more of a safety of flight condition, an operational condition, or a service related condition. (an automatic item of equipment for monitoring the situation onboard termed EASS discerning, in an automatic manner, without the assistance of the crew, as a function of a certain number of criteria, various types of unusual situations onboard where it can be strongly presumed that the crew is unable to conduct the aircraft safely and soundly - See at least ¶ [0041])

	Regarding claim 16, Coulmeau discloses an autonomous flight method and teaches:

A diversion management system on-board an aircraft, the diversion management system configured to: (the system of the invention is an automatic diversion management system and is onboard the aircraft - See at least Fig. 1 and ¶ [0037])

identify potential diversion airports (database 30 contains a catalogue of airports and approach procedures - See at least ¶ [0038]-[0040] When it is induced to determine the rerouting airport by itself, automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059])  when a need for diversion from a primary airport to a diversion airport has been recognized; (the EASS equipment may trigger automaton 10, i.e., may change flight plans to an alternate airport, based on the detection of a situation on board, with strong suspicion that the crew is unable to continue to fly - See at least ¶ [0041]-[0044] and [0058])

provide, for a selected diversion airport from the potential diversion airports, (when it is induced to determine the rerouting airport by itself, automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]) an automatic re-routing selection option (when automaton 10 is activated in its mode of operation for formulating the modifications of the flight plan without negotiation 110, either directly or by the triggering system 40 or indirectly subsequent to a failure to make contact or a loss of contact with a guardian, it determines the modifications of the flight plan if it has not already done so subsequent to an aborted negotiation with an air traffic control authority, and implements them in an automatic manner, up to landing - See at least ¶ [0056) and a control descent and stable landing (CD&SL) point determination option; (the return to ground automaton 10 formulates the modifications of the flight plan on the basis of the re-routing airport and of the waypoints, i.e., CD&SL points, and flight constraints imposed by the chosen approach procedure - See at least ¶ [0076]-[0079])

provide an option for ground flight control inputs from air traffic control (ATC) or a ground assistant to initiate re-routing; (automaton 10 may be activated in a mode of operation of placing the aircraft under guardianship, i.e., an automatic re-routing selection option; the guardians may be an air traffic ground control station - See at least ¶ [0053])

and generate a DEST-APPR-STAR (destination, approach, standard arrival route) trajectory for re-routing to the selected diversion airport. (the first operation when determining the flight plan is selecting a rerouting airport, i.e., a destination, and of a published approach procedure, i.e., a standard terminal arrival route, leading to a landing runway of this airport before formulating a trajectory allowing the aircraft to join the trajectory counseled by the approach procedure selected while complying with the flight constraints thereof, i.e., generates an approach based on the procedure - See at least- [0058])


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 2, 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coulmeau in view of Poux et al. (US 2014/0309821 A1, “Poux”).

	Regarding claim 2, Coulmeau teaches:

monitor for conditions that can cause diversion; (the EASS equipment monitors the situations onboard the aircraft to determine if it needs to trigger automaton 10 to return to ground, i.e., diversion - See at least ¶ [0042] and [0063])

detect conditions that can cause a threat and a need for diversion; and (the EASS may detect various types of unusual situations onboard the aircraft - See at least ¶ [0042] these situations may cause the trigger of automaton 10 to return to ground - See at least ¶ [0044])

display [] threats to the flight crew. (when the system is triggered as a consequence of an action of the crew or the detection of a situation onboard, with a strong suspicion that the crew is unable to continue the flight and concealment turns out to be necessary, the trigger system 40 may display a more or less complex imaginary fault of the flight controls - See at least ¶ [0043])

	Coulmea teaches displaying false threats to occupants of the plane during times when concealment is important. Coulmeau does not disclose displaying the detected threats to the flight crew. However, Poux discloses aircraft flight management devices, systems, computer readable media and related methods and teaches:

display detected threats to the flight crew. (in some aspects, the UI may comprise a function or module to provide diversion selection assistance which 

	In summary, Coulmea teaches displaying complex imaginary threats when the detected situation requires concealment. Coulmea does not explicitly teach that the real threats are displayed when there is no need for concealment. However, Poux discloses aircraft management devices and systems and teaches notifying the crew via the UI of events that would require diversion. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous flight method of Coulmeau to provide for UI notification, as taught in Poux, to implement systems and devices that offers diversion anticipation and/or planning assistance such that operators are aware of the available diversions ahead of decision points. (At Poux ¶ [0005])	

	Regarding claim 7 and 15, Coulmeau further teaches:

the safety of flight condition is caused by one or more of: pilot incapacitation in reduced crew or single pilot operations, fire and/or smoke, major mechanical failure, natural disaster, or security; (various types of unusual situations onboard where it can be strongly presumed that the crew is unable to conduct the aircraft safely and soundly. Such as for example, a hijacking in midair by passengers with hostile intentions, a loss of 

24UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H209023 (002.7158)the service related condition is caused by one or more of medical need or an unruly passenger. (abnormal behavior of the aircraft includes taking hostage of the crew by passengers who have invaded the cockpit, i.e., unruly passengers - See at least ¶ [0042]

	Coulmeau discloses that the conditions for diversion include cockpit environment and equipment failure, i.e., operational conditions. Coulmeau does not explicitly disclose that the conditions includes “one or more of: fuel over burn or fuel leak, extended operations (ETOPS), weather at destination, ATC system constraint including holding, or runway obstruction…” However, Poux further teaches:

the operational condition is caused by one or more of: fuel over burn or fuel leak, extended operations (ETOPS), weather at destination, ATC system constraint including holding, or runway obstruction; and (events that could require diversion include fuel leaks - See at least ¶ [0028])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous flight method of Coulmeau to provide for the aircraft flight management devices, systems, and readable media, as taught in Poux, to implement systems and 

	Regarding claim 5, Coulmeau further teaches:

wherein to create a diversion flight plan the system is configured to: determine, based on weather and airport conditions, (the re-routing airport, i.e., the destination required to create a flight plan, is chosen based on weather and features of the airport, e.g., opening hours, runways in service, environmental features, etc. - See at least ¶ [0059]-[0061]) a DEST-APPR-STAR (destination, approach, standard terminal arrival route) for the selected diversion airport; (the first operation when determining the flight plan is selecting a rerouting airport, i.e., a destination, and of a published approach procedure leading, i.e., a standard terminal arrival route, to a landing runway of this airport before formulating a trajectory allowing the aircraft to join the trajectory counseled by the approach procedure selected while complying with the flight constraints thereof, i.e., generates an approach based on the procedure - See at least- [0058])

identify a control descent and stable landing (CD&SL) point to the selected diversion airport; (automaton 10 formulates the modifications of the flight plan on the basis of the rerouting airport and of the waypoints, i.e., CD&SL points, and flight constraints imposed by the chosen approach procedure - See at least ¶ [0076]-[0079])

generate a re-routing path from the aircraft current location to the identified CD&SL point; (automaton 10 formulates the modifications of the flight plan on the basis of the rerouting airport selected and of the waypoints, i.e., CD&SL point, and flight constraints imposed by the chosen approach procedure - See at least ¶ [0076]; the flight plan contains segments, i.e., re-routing paths - See at least ¶ [0077])

identify a diversion point from the current flight path to the CD&SL point; (accordingly, automaton 10 defines, firstly, a so-called diversion waypoint, i.e., a CD&SL point to the selected diversion airport, marking the position where the aircraft will leave its current flight plan so as to reach the waypoints imposed by the chosen approach procedure - See at least ¶ [0076])

connect the CD&SL point, re-routing path, and diversion point to the active flight plan; and (the segments connect the waypoints, including the diversion waypoint, together into a complete path - See at least ¶ [0078]-[0079])

	Coulmeau teaches that the flight plan is modified by deleting discontinuities and manual segments such as ARINC 424 segments. The ARINC is an aviation standard format for database data. Coulmeau does not explicitly teach that the flight plan is stored as a secondary flight plan ready for flight crew usage. However, Poux further teaches:
	
automatically store the diversion flight plan as a secondary flight plan ready for flight crew usage. (computer readable memory, i.e., storage device, provides the flight crew with diversions options including diversion flight plans, i.e., a second flight plan ready for crew usage - See at least ¶ [0027])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous flight method of Coulmeau to provide for the aircraft flight management devices, systems, and readable media, as taught in Poux, to implement systems and devices that offers diversion anticipation and/or planning assistance such that operators are aware of the available diversions ahead of decision points. (At Poux ¶ [0005])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662